Citation Nr: 0816577	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

When this case was before the Board in December 2006, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

In the previous remand, the Board referred the issue of 
entitlement to a total rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU) 
to the originating agency for appropriate action.  While this 
case was in remand status, this issue was not adjudicated.  
The Board again refers this issue to the originating agency 
for appropriate action.


REMAND

The veteran has asserted that he has a low back disability 
secondary to his service-connected residuals of shell 
fragment wounds of the lower extremities.  Currently, he is 
service-connected for medial meniscus tear of the his left 
knee and shell fragment wound scars below the left knee and 
on the right lower leg.  In the previous remand, the Board 
pointed out that the June 2003 VA examiner's opinion 
regarding the veteran's low back disability was inadequate 
for adjudication purposes because the examiner did not 
specifically address whether the disorder is etiologically 
related to the meniscal tear or address whether it is at 
least as likely as not that the lumbosacral strain was 
chronically worsened by the shell fragment wound residuals.  
In June 2007, the same VA examiner provided an addendum to 
the previous examination.  He stated that it is at least as 
likely as not that the left medial meniscus tear is service-
connected, but not the low back pain syndrome.  He stated 
that since the low back pain is quite recent, it is at least 
as likely as not related more to the veteran's driving job, 
as a tractor trailer driver, than to old shrapnel injury.  
The examiner failed to provide an opinion as to whether the 
lumbosacral strain was chronically worsened by the service-
connected shell fragment wound residuals and/or the left knee 
meniscal tear.  Therefore, further development of the record 
is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  Then, the RO or the AMC should 
arrange for the claims folder to be 
returned to the physician who examined 
the veteran in June 2003 and provided the 
addendum in June 2007.  The physician 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
lumbosacral strain was caused or 
chronically worsened by the service-
connected shell fragment wound residuals 
and/or the left meniscal tear.  The 
supporting rationale for all opinions 
expressed must also be provided.  If the 
physician who examined the veteran in 
June 2003 is unavailable, the required 
opinion with supporting rationale should 
be obtained from another physician with 
appropriate expertise.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician providing the opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



